Citation Nr: 1746836	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-24 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty with the United States Army from February 1969 to December 1971; he died in February 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2013 administrative decision by the Philadelphia, Pennsylvania, Pension Management Center (PMC) and Regional Office (RO), which determined that because the appellant had not provided requested information regarding her marriage to the Veteran, the claim was denied. 

In March 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development; it is now returned for appellate consideration.


FINDINGS OF FACT

1.  The Veteran died in February 2007; the death certificate lists the immediate cause of death as congestive heart failure (CHF). 

2.  At the time of his death, the Veteran was service-connected for a scar on the right foot, which was evaluated as noncompensable.

3.  CHF, ultimately resulting in the Veteran's death, was not incurred in service and is not otherwise etiologically related to service.

4.  Symptoms of coronary artery disease (CAD) and chronic obstructive pulmonary disease (COPD) were not chronic in service, not continuous after separation from service, and did not manifest to a compensable degree within one year of separation from service.

6.  The Veteran's CAD and COPD were not incurred in service and are not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in February 2007.  The appellant has alleged that his death was related to service, either via a heart condition (CHF or CAD) she states arose on active duty, or via pulmonary disease (COPD) related to asbestos exposure in service.  Accordingly, the Board must determine whether a service-connected disability (or a disability that should have been service connected) was the principal cause or a contributory cause of his death.

Service connection for the cause of a veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or a contributory cause of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312(a). For a service-connected disability to be the principal cause of death, it must singly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one not related to the principal cause. For a service-connected disability to be a contributory cause of death, it must have contributed substantially or materially; combined to cause death; or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1). It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Turning to the facts of the case, the preponderance of the evidence weighs against entitlement to service connection for the cause of the Veteran's death.  First, the appellant does not contend that the immediate causes of his death (i. e., CHF) was due to the service-connected scar disability, nor does the record indicate such a connection.  Further, service treatment records are negative for a heart disorder, to include CHF.  The record lacks any medical evidence of CHF prior to the event referenced in the certificate of death, and no medical evidence links that disability to the Veteran's service.  

A May 2016 VA medical opinion was obtained and further weighs against the claim.  Specifically, the examiner indicated that the Veteran's death certificate noted CHF as to the cause of death; however, service treatment records included a service discharge physical examination in October 1971, which revealed a normal physical examination.  The evidence was also silent for any heart condition within one year of discharge.  Moreover, the examiner stated that he was unaware of any medical literature, nor were there any supporting evidence in the medical records reviewed, that would provide supporting evidence that the condition of CHF was at least as likely as not caused or aggravated by service, to include conceded exposure to asbestos as a combat engineer. Accordingly, service-connected cause of death is not warranted based on the Veteran's immediate cause of death - CHF.

Next, the appellant contends that the Veteran should have been service connected for his diagnosed pulmonary and heart disorders, including COPD and CAD.  Service treatment records are negative for any complaints, diagnoses, or treatment for a heart or pulmonary disorder, to include CAD or COPD.  An October 1971 Report of Medical Examination, conducted at service separation, revealed that his heart and lungs were normal.  For these reasons, the medical evidence does not show chronic heart and pulmonary disorders in service.

Moreover, although the Veteran filed a claim for service connection immediately following service separation, he did not indicate any heart or pulmonary disorder at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that he or she is presenting all issues for which he or she is experiencing symptoms that they believe are related to service.  

In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, his inaction regarding a claim for a heart or pulmonary disorder, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of his belief that he did not sustain a heart or pulmonary disorder in service and a lack of symptomatology at the time he filed the other claim.  

Additionally, the Veteran's COPD and CAD were first diagnosed many years following service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  For these reasons, the symptoms relating to a heart or pulmonary disorder did not manifest within one year or service separation and symptoms were not continuous since service separation.

Next, the Board finds that the Veteran's CAD and COPD are not etiologically related to service.  As noted above, a VA medical opinion was obtained in May 2016.  The examiner indicated that medical records and the Veteran's MOS as an engineer with Special Forces showed exposure to asbestos that was categorized as "probable" based on minimal, probable, and highly probably.  Nonetheless, the examiner stated that the Veteran's medical history was silent for any issues within one year of service.  The examiner also indicated that he was unaware of any medical literature, nor were there any supporting evidence in the medical records reviewed, that would provide supporting evidence that the conditions of CAD or COPD were at least as likely as not caused or aggravated by service, to include conceded exposure to asbestos as a combat engineer.

The Board finds the May 2016 VA medical opinion probative as the examiner reviewed the claims file, reviewed medical literature, and provided an opinion supported by a clear rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The Board has also considered the appellant's statements which purport to relate the Veteran's disorders to service, to include conceded exposure to asbestos as a combat engineer.  As a lay person, she does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of CHF, CAD, or COPD.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  These disorders are medically complex disease process because of their multiple possible etiologies, require specialized knowledge to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

For the reasons stated above, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  

Finally, VA has met all statutory and regulatory notice and duty to assist provisions and the appellant has not asserted otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).


ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


